88 Ga. App. 617 (1953)
76 S.E.2d 829
CALVERT FIRE INSURANCE CO.
v.
MACK et al.
34729.
Court of Appeals of Georgia.
Decided July 16, 1953.
Watson & Keenan, for plaintiff in error.
DeLacey Allen, D. C. Campbell, Jr., Smith & Gardner, contra.
CARLISLE, J.
1. Where, in an action on a policy of insurance for the loss, by fire, of an automobile insured thereunder, the plaintiff seeks to recover the value of the automobile, attorney's fees and the statutory penalty for bad faith, under the provisions of Code § 56-706, it is such error as to require the grant of a new trial to permit the introduction of evidence, for the purpose of demonstrating bad faith, that some ten and one-half months after the loss and some five months after the commencement of suit to recover for the loss of the automobile, the insurer, without denying liability for the loss of the automobile, canceled the insurance for the unexpired term. The question of bad faith is to be judged upon the facts as they appeared prior to the time *618 of the trial as they bore upon the insurer's reason, or absence of reason, for refusing to pay the claim upon demand. Independent Life &c. Insurance Co. v. Hopkins, 80 Ga. App. 348 (56 S. E. 2d 177); Georgia Life Insurance Co. v. McCranie, 12 Ga. App. 855 (78 S. E. 1115). The fact of the cancellation could in no way illustrate the question of bad faith, under the circumstances of this case.
2. The other assignments of error are either too general to be considered, or are such as are not likely to recur upon another trial of the case, and are not, therefore, considered.
Judgment reversed. Gardner, P. J., and Townsend, J., concur.